EXHIBIT 10.63
ADOBE SYSTEMS INCORPORATED
2009 NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
(Effective November 29, 2008)


Cash Compensation
 
Board Member Annual Retainer
 
•  
$50,000 annual fee

 
Board Chair Annual Retainer
 
•  
$50,000 annual fee for each Co-Chair

 
Committee Member Annual Retainers
 
•  
Audit Committee – $20,000 annual fee

 
•  
Executive Compensation Committee – $15,000 annual fee

 
•  
Nominating and Governance Committee – $7,500 annual fee

 
Committee Chair Retainers
 
•  
Audit Committee – $40,000 annual fee

 
•  
Executive Compensation Committee – $30,000 annual fee

 
•  
Nominating and Governance Committee – $15,000 annual fee

 
All cash compensation is earned on a fiscal year basis, paid quarterly.
 
Each Director may elect to defer 5% to 100% of his or her cash compensation in
the Adobe Deferred Compensation Plan by timely submitting an election to the
Company.
 
Equity Compensation
 
Initial Equity Grant
 
•  
A restricted stock unit award will be granted to each Director on the day he or
she joins the Board of Directors and shall have an aggregate value of $450,000
(Note: Directors receiving an initial award will not be eligible to receive an
annual award until the second Annual Meeting of Stockholders after joining the
Board. Directors who first join the Board upon being elected at an Annual
Meeting of Stockholders will receive an annual award at the next year’s Annual
Meeting, as their second Annual Meeting)

 
•  
Target grant value converted to restricted stock units is based on the average
stock price over the 30 calendar days ending on the day before the date of grant

 
•  
The initial equity award will vest over a two-year period, 50% each year on the
anniversary of the grant date

 

 
 

--------------------------------------------------------------------------------

 

ADOBE SYSTEMS INCORPORATED
2009 NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
(Effective November 29, 2008)


Annual Equity Grant
 
•  
An annual equity award will be granted on the business day immediately following
the date of our Annual Meeting of Stockholders and shall have an aggregate value
of $210,000

 
•  
Directors may elect to receive their annual equity award in the form of 100%
stock options, 100% restricted stock units or 50% of each

 
•  
Annual award elections must be made in accordance with the submission dates set
by Company, but in no event may the election be made after the beginning of the
fiscal year in which the equity grant will be made. If the Company does not
timely receive an equity grant election from any Director, the equity award to
that Director will automatically be granted in the form of 100% restricted stock
units

 
•  
Target grant value converted to restricted stock units is based on the average
stock price over the 30 calendar days ending on the day before the date of grant

 
•  
Target grant value converted to stock options is based on 3:1 conversion of
restricted stock units to stock options

 
•  
All stock options will have a term of seven years

 
•  
The annual equity award will vest 100% on the day immediately preceding the date
of our next Annual Meetings of Stockholders

 
Each Director may elect to defer either 0% or 100% (per vesting tranche) of his
or her restricted stock unit award in the Adobe Deferred Compensation Plan by
timely submitting an election.
 
All equity grants are subject to our Stock Ownership Guidelines.
 
This policy will be reviewed annually.
 

 
 

--------------------------------------------------------------------------------

 
